DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the German-language foreign priority document EP18400020.6.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11-24, drawn to a method of producing syngas streams.
Group II, claims 25, drawn to an apparatus for producing syngas streams.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: Ia (claims 11, 13, 15, 17, 19, 21, and 23, involving a step (g) recompression) and Ib (claims 12, 14, 16, 18, 20, 22, and 24, involving a step (g) expansion/decompression). Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the Groups lack unity of invention because even though the inventions of the Groups require the common technical feature of claim 25’s apparatus1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Barnicki et al., US 2007/0129450 (published 6/7/07) (cited in applicant’s 12/17/20 IDS) (“Barnicki”).  Barnicki teaches an apparatus comprising multiple, parallel gasification units 2 and 3, whose respective output streams 4 and 5 are split into respective partial streams 6/8 and 7/9, parallel prescrubbers 30 and 40 (each having separate outlets for removed trace components and for crude product streams) downstream of the gasification units and upstream of acid gas removal units 50 and 60 (while Barnicki removes both H2S and CO2 in units 50 and 60, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ multiple/additional in-series acid gas removal units immediately downstream of units 50 and 60 2S in one such in-series unit and CO2 in the other: the duplication of prior art parts has been held to be a prima facie obvious modification2), and one or more expanders .  See Barnicki at, e.g., par. 46, 56, 77, 81, and 92-99; Fig. 1.  Although Barnicki does not appear to employ flash units for regenerating liquid bottoms streams from its H2S and its CO2 removal units, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since reusing acid gas removal solvents/absorbents would decrease/eliminate the cost of constantly supplying fresh solvent/absorbent.  MPEP 2143 I.(G).  Also, while Barnicki does not appear to employ compressors to compress acid-scrubbed product gas streams for recycling back to its prescrubber(s), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, since repeating Barnicki’s prescrubbing (and thus employing appropriate recycling line(s) thereto) is a prima facie obvious variation3, and sending the recycle streams under pressure (i.e. employing compressors as claimed) would desirably assist in the removal of impurities by condensation within Barnicki’s prescrubbers.  MPEP 2143 I.(G).  The requisite unity of invention is thus lacking a posteriori.
Due to applicant’s foreign status, it was deemed most expedient to send a written Restriction Requirement rather than attempt to solicit telephonic election.  MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the 
Examiner has required restriction between apparatus claims and process claims. Where applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101-103 and 112. Until all claims to the elected apparatus are found allowable, an otherwise proper restriction requirement between apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined. See MPEP § 821.04. Also, for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner 


/DANIEL BERNS/ March 19, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that any materials employed within claim 25’s apparatus do not impart any additional structural limitations to the claimed apparatus.  See MPEP 2115, citing, e.g., In re Casey, 370 F.2d 576, 580 (CCPA 1967) (stating that “the manner or method in which [the claimed] machine is to be utilized is not germane to the issue of patentability of the machine itself”).  See also Mendenhall v. Astec Indus. Inc., 13 USPQ2d 1913, 1922 (E.D. Tenn. 1988) (citing In re Casey in support of the position that apparatus claims at issue “are not limited to equipment which actually is in the process of introducing “asphaltic concrete particles” into the cooler zone of the drum, as long as the equipment has the presently existing capability of [doing so]”), and Cyrix Corp. v. Intel Corp., 846 F.Supp. 522, 536 (E.D. Tex. 1994) (citing Mendenhall v. Astec and In re Casey).  In view of the foregoing, only the apparatus structural limitations of claim 25 have been counted for the purposes of common technical feature analysis.
        2 See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); Petroleo Brasileiro S.A.-- Petrobras v. Comm’r of Patents and Trademarks, 2 USPQ2d 1720, 1721-22 (D.D.C. 1987) (affirming BPAI conclusion that using multiple reactors would have been obvious to one of skill in the art where the prior art teaches only a single, similar reactor); MPEP 2144.04 VI. B.
        3 It is “well within the expected skill of the technician to operate a process continuously [or thus, repeatedly]."  See, e.g., In re Dilnot, 319 F.2d 188, 138 USPQ 248, 252 (CCPA 1963) (internal citations omitted) and In re Citron, 140 USPQ 220, 222 (CCPA 1964) (affirming BPAI’s upholding of Examiner’s rejection of claims repeating prior-taught steps as obvious); MPEP 2144.04 V.E.